PARKER, P. J.
The certificate which is required to be annexed to the pay roll in order to authorize payment to Lazenby, to the mandamus herein refers, is to this effect: That he, Lazenby, “had been appointed in pursuance of law, and of the rules made in pursuance of law.” The civil service commission, being now of the opinion that Lazenby was not in fact eligible to the office when he was appointed, and that their certificate to the effect that he was, which they issued to him in January, 1904, was erroneous in that respect, now refuse to certify to his pay roll as above required. They claim that, in their present judgment, such a certificate would be false and erroneous.
It is to be noticed, however, that what the civil service board is now called upon to determine goes only to the appointment of Lazenby. The inquiry is not as to his eligibility for the appointment, but as to whether he is holding the office by an appointment that was made according to law. If such appointment was lawfully made, if the police commissioners which constituted the appointing board were lawfully authorized to make it, then the certificate required to be annexed to the roll would not be erroneous nor untrue. Then there would be no valid reason why the civil service commission should refuse to give it, and the mandamus issued to them by the court below was correctly issued and should be sustained. In January, 1*904, when Lazenby applied to the police board for this appointment, he held the certificate of the civil service commissioners that he was eligible to the office. Such appointing board had no power to go back of such certificate. The question of fitness and eligibility it was the duty of the board of civil service commissioners to determine, and the certificate which such board made was controlling upon the appointing power. Where such appointing power, acting upon the information which it thus acquired,
*7once appointed Lazenby to the office, he acquired good title thereto, and he could be removed only in the manner provided by law. This proposition is squarely decided in People ex rel. Mullen v. Sheffield, 24 App. Div. 214, 217, 48 N. Y. Supp. 796, 798, where it is said:
“Under the civil service law the appointing power is compelled to act upon the report of the board of civil service commissioners as to the rating of those examined by it, and to accept from those certified by the board the persons entitled to the appointments or promotions. When such a report is made by the proper board to the appointing officer, and such appointing officer acts upon such report, the appointment then becomes a valid appointment, and the person appointed becomes vested with the office to which he has been appointed.”
The same principle is decided by this court in Burke v. Holtzmann, 110 App. Div. 564, 569, 97 N. Y. Supp. 218.
The discussion concerning whether the civil service commission acted judicially in certifying Lazenby as eligible, and whether such board can revise their own decision, is, it seems to me, not appropriate here. Certainly there is now no proceeding pending in which it can so act, nor in which it is called upon to so act. I am of the opinion that the order appealed from should be affirmed, with costs. All concur.